UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15052 (Exact name of registrant as specified in its charter) Connecticut 06-1541045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Church Street, New Haven, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:203-499-2000 None (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer£ Non-accelerated filer £ Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes £No T The number of shares outstanding of the issuer’s only class of common stock, as of April 28, 2011 was 50,526,613. INDEX PART I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements and Supplementary Data. 3 -Consolidated Statement of Income for the three months ended March 31, 2011 and 2010. 3 -Consolidated Statement of Comprehensive Income for the three months ended March31,2011 and 2010. 3 -Consolidated Balance Sheet as of March 31, 2011 and December31, 2010. 4 -Consolidated Statement of Cash Flows for the three months ended March 31, 2011 and 2010. 6 -Notes to the Consolidated Financial Statements. 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 28 -Major Influences on Financial Condition. 28 -Liquidity and Capital Resources. 33 -Critical Accounting Policies. 35 -Off-Balance Sheet Arrangements. 35 -New Accounting Standards. 35 -Results of Operations. 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 37 Item 4. Controls and Procedures. 37 PART II.OTHER INFORMATION Item 1A. Risk Factors. 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 6. Exhibits. 39 SIGNATURES 45 - 2 - PART 1.FINANCIAL INFORMATION Item 1.Financial Statements UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF INCOME (In Thousands except per share amounts) (Unaudited) Three Months Ended March 31, Operating Revenues (Note F) Electric distribution and transmission $ $ Gas distribution - Non-utility 3 4 Total Operating Revenues Operating Expenses Operation Purchased power Natural gas purchased - Operation and maintenance Transmission wholesale Depreciation and amortization (Note F) Taxes - other than income taxes (Note F) Total Operating Expenses Operating Income Other Income and (Deductions), net (Note F), (Note H) Interest Charges, net Interest on long-term debt Other interest, net (Note F) Amortization of debt expense and redemption premiums Total Interest Charges, net Income Before Income Taxes, Equity Earnings Income Taxes (Note E) Income Before Equity Earnings Income from Equity Investments 8 Net Income Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 14 - Net Income attributable to UIL Holdings $ $ Average Number of Common Shares Outstanding - Basic Average Number of Common Shares Outstanding - Diluted Earnings Per Share of Common Stock - Basic: $ $ Earnings Per Share of Common Stock - Diluted: $ $ Cash Dividends Declared per share of Common Stock $ $ UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the Three Months Ended March 31, 2011 and 2010 (Thousands of Dollars) Net Income $ $ Other Comprehensive Income - Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 14 - Comprehensive Income $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 3 - UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET ASSETS (In Thousands) (Unaudited) March 31, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Restricted cash Electric distribution and transmission accounts receivable less allowance of $3,400 and $3,600, respectively Gas distribution accounts receivable less allowance of $8,383 and $6,971, respectively Unbilled revenues Current regulatory assets Natural gas in storage, at average cost Deferred income taxes Refundable taxes, net - Current portion of derivative assets (Note A), (Note K) Other current assets Total Current Assets Other investments Equity investment in Related Party (Note H) Other Total Other investments Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Related party note receivable (Note H) Other long-term receivable Derivative assets (Note A), (Note K) Goodwill (Note N) Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 4 - UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) March 31, December 31, Current Liabilities Line of credit borrowings $ $ Current portion of long-term debt Accounts payable Dividends payable Accrued liabilities Current regulatory liabilities Interest accrued Taxes accrued - Current portion of derivative liabilities (Note A), (Note K) Total Current Liabilities Noncurrent Liabilities Pension accrued Connecticut Yankee contract obligation Other post-retirement benefits accrued Derivative liabilities (Note A), (Note K) Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt, net of unamortized discount and premium Preferred Stock of Subsidiary Redeemable preferred stock, noncontrolling interests Common Stock Equity Common stock Paid-in capital Retained earnings Accumulated other comprehensive income Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 5 - UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended March 31, Cash Flows From Operating Activities Net income attributable to UIL Holdings $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Stock-based compensation expense (Note A) Pension expense Undistributed (earnings) in equity investments ) (8 ) Deferred purchased gas - Excess generation service charge ) ) Deferred transmission expense Other non-cash items, net Changes in: Utility accounts receivable, net ) ) Unbilled revenues and other accounts receivable Natural gas in storage - Accounts payable ) ) Interest accrued ) Taxes accrued Accrued liabilities ) ) Accrued pensions ) ) Other assets ) ) Other liabilities Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Related party note receivable (Note H) ) ) Plant expenditures including AFUDC debt ) ) Changes in restricted cash ) Net Cash (used in) Investing Activities ) ) Cash Flows from Financing Activities Issuances of long-term debt Payments on long-term debt ) ) Line of credit borrowings (repayments), net Payment of common stock dividend ) ) Other 34 ) Net Cash (used in) provided by Financing Activities ) Unrestricted Cash and Temporary Cash Investments: Net change for the period ) ) Balance at beginning of period Balance at end of period Non-cash investing activity: Plant expenditures included in ending accounts payable $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 6 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) The accompanying notes should be read in conjunction with Notes to Consolidated Financial Statements included in UIL Holdings’ Annual Report on Form 10-K for the fiscal year ended December 31, 2010. (A) BUSINESS ORGANIZATION AND STATEMENT OF ACCOUNTING POLICIES UIL Holdings Corporation (UIL Holdings) is headquartered in New Haven, Connecticut, where its senior management maintains offices and is responsible for overall planning, operating and financial functions.The primary business of UIL Holdings is ownership of its operating regulated utilities.The utility businesses consist of the electric distribution and transmission operations of The United Illuminating Company (UI) and the natural gas transportation, distribution and sales operationsof The Southern Connecticut Gas Company (SCG), a subsidiary of Connecticut Energy Corporation (CEC), Connecticut Natural Gas Corporation (CNG), a subsidiary of CTG Resources, Inc. (CTG), and The Berkshire Gas Company (Berkshire), a subsidiary of Berkshire Energy Resources (BER, and together with SCG, CNG, Berkshire, CEC and CTG, the Gas Companies).Each of CEC, CTG and BER is a holding company whose sole business is ownership of its respective operating regulated gas utility.The Gas Companies were acquired by UIL Holdings on November 16, 2010 for a purchase price of $1.296 billion (the Acquisition).SeeNote(N) “Acquisition” for a further discussion of the Acquisition. UI is also a 50-50 joint venturer, together with NRG Energy, Inc. (NRG), in GenConn Energy LLC (GenConn), a project selected to build and operate new peaking generation plants to help address Connecticut’s need for power generation during the heaviest load periods. Basis of Presentation The year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (GAAP).Certain information and footnote disclosures, which are normally included in financial statements prepared in accordance with GAAP, have been condensed or omitted in accordance with Securities and Exchange Commission (SEC) rules and regulations.UIL Holdings believes that the disclosures made are adequate to make the information presented not misleading.The information presented in the Consolidated Financial Statements reflects all adjustments which, in the opinion of UIL Holdings, are necessary for a fair statement of the financial position and results of operations for the interim periods described herein.All such adjustments are of a normal and recurring nature.The results for the three month period ended March 31, 2011 are not necessarily indicative of the results for the entire fiscal year ending December31, 2011.The results for the three month period ended March 31, 2010 do not include the operations of the Gas Companies. Certain immaterial amounts that were reported in the Consolidated Financial Statements in previous periods have been reclassified to conform to the current presentation. - 7 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Regulatory Accounting UIL Holdings’ regulatory assets and liabilities as of March 31, 2011 and December 31, 2010 included the following: Remaining March 31, December 31, Period (In Thousands) Regulatory Assets: Nuclear plant investments – above market (a) $ $ Income taxes due principally to book-tax differences (b) Connecticut Yankee 5 years Unamortized redemption costs 11 to 23 years Pension and other post-retirement benefit plans (c) Environmental remediation costs 4 to 5 years Customer rate surcharge (g) Low income program (j) Debt premium 1 to 27 years Deferred purchased gas (i) Deferred income taxes (j) Unfunded future income taxes (j) Contracts for differences (d) Excess generation service charge (e) Other (b) Total regulatory assets Less current portion of regulatory assets Regulatory Assets, Net $ $ Regulatory Liabilities: Accumulated deferred investment tax credits 33 years $ $ Deferred gain on sale of property (a) Middletown/Norwalk local transmission network service collections 40 years Pension and other post-retirement benefit plans 4 to 8 years Deferred income taxes (j) Asset retirement obligation (k) Deferred purchased gas < 1 year Asset removal costs (b) Deferred transmission expense (f) Other (b) Total regulatory liabilities Less current portion of regulatory liabilities Regulatory Liabilities, Net $ $ (a) Asset/Liability relates to the Competitive Transition Assessment (CTA).Total CTA costs recovery is currently projected to be completed in 2015, with stranded cost amortization expected to end in 2013. (b) Amortization period and/or balance vary depending on the nature, cost of removal and/or remaining life of the underlying assets/liabilities. (c) Asset life is dependent upon timing of final pension plan distribution; balance is recalculated each year in accordance with ASC 715 "Compensation-Retirement Benefits" (Note G). (d) Asset life is equal to delivery term of related contracts (which vary from approximately 9 - 16 years); balance fluctuates based upon quarterly market analysis performed on the related derivatives (Note K). (e) Working capital allowance for generation service charge; this amount fluctuates based upon cash inflows and outflows in a given period. (f) Regulatory asset or liability which defers transmission income or expense and fluctuates based upon actual revenues and revenue requirements. (g) Deferral of revenue received for excess refund of overearnings. Recovery not yet defined. (h) Various hardship and payment plan programs approved for recovery. - 8 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (i) Deferred purchase gas costs balances at the end of the rate year are normally recorded/returned in the next year. (j) The balance will be extinguished when the asset or liability has been realized or settled, respectively. (k) The liability will be extinguished simultaneous with the retirement of the assets and settlement of the corresponding asset retirement obligation. Derivatives UIL Holdings’ regulated subsidiaries are party to contracts and involved in transactions that have been determined to be derivatives and are discussed below. The fair value of the gross derivative assets and liabilities as of March 31, 2011 and December 31, 2010 were as follows: March 31, 2011 (In Thousands) Deferred Charges Current Noncurrent Current Assets and Other Assets Liabilities Liabilities Derivative assets/(liabilities), gross $ $ $ ) $ ) December 31, 2010 (In Thousands) Deferred Charges Current Noncurrent Current Assets and Other Assets Liabilities Liabilities Derivative assets/(liabilities), gross $ $ $ ) $ ) Contracts for Differences (CfDs) As directed by the Connecticut Department of Public Utility Control (DPUC), UI and CL&P each executed two CfDs.The cost of the contracts will be paid by customers and will be subject to a cost-sharing agreement whereby approximately 20% of the cost is borne by UI customers and approximately 80% by CL&P customers.As of March31,2011, UI has recorded the following amounts in the accompanying Consolidated Balance Sheet related to its CfDs:a gross derivative asset of $50.3 million, a regulatory asset of $155.5 million and a gross derivative liability of $205.8 million ($142.8 million of which related to its portion of CL&P’s derivative liabilities).See Note (K) “Fair Value Measurements” for additional CfD information. On February 7, 2010, an explosion occurred at the construction site of a 620-megawatt plant being built by Kleen Energy Systems, LLC (Kleen), one of four capacity resources selected in 2008 by the DPUC to create new or incremental capacity resources.CL&P has executed the CfD with the Kleen project which is subject to the cost-sharing agreement between UI and CL&P.Kleen reports that it continues to rebuild its facility and on April15,2011, in its quarterly progress report, reported that commercial operation of the facility will commence on or about June 1, 2011, at which time payments under the CfD will begin. During 2010, UIL Holdings adjusted a probability assumption in its expected cash flow analysis based on management’s assessment of the probability of the project reaching commercial operation which significantly reduced the fair value of the related regulatory asset and derivative liability on its Consolidated Balance Sheet.Subsequent increases to the same assumption in 2010 and 2011 have resulted in a corresponding increase in the related regulatory asset and derivative liability.These changes did not have an impact on UIL Holdings’ Consolidated Statement of Income. - 9 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) The unrealized gains and losses from mark-to-market adjustments to derivatives recorded in regulatory assets or regulatory liabilities for the three month periods ended March 31, 2011 and 2010 were as follows: Three Months Ended March 31, (In Thousands) Regulatory Assets - Derivative liabilities $ $ ) Regulatory Liabilities - Derivative assets $ $ 98 The adjustments to the expected cash flow analysis, as discussed above, resulted in changes in UI’s projected derivative liability relating to CL&P’s CfD with Kleen.The changes in this derivative liability were the primary reasons for the unrealized loss during the three month period ended March 31, 2011. Weather Derivative Contracts To provide financial protection from dramatic weather fluctuations, CNG entered into a weather derivative contract for the winterperiod from November 1, 2010 through April 30, 2011.According to the terms of the derivative contract, if temperatures are warmer than normal for the contract period, CNG will receive payment up to the maximum amount allowed under the contract of $3.0 million; but if temperatures are colder than normal for the contract period, CNG will make payment of up to a maximum of $2.0 million.CNG estimates that it will make a payment of approximately $1.2 million upon the expiration of the contract.The premium paid is amortized over the term of the contract.The value of the premium is carried on the Consolidated Balance Sheet as a derivative asset with changes in value recorded to the Consolidated Statement of Income as Other (Income) or Other Deductions.The fair value of the weather derivative contract is carried on the Consolidated Balance Sheet as a liability and was $1.1 million as of March31, 2011. Asset Retirement Obligations (ARO) As of March 31, 2011, UIL Holdings’ ARO, including estimated conditional AROs, were $18.0 million and consisted primarily of obligations related to removal or retirement of asbestos, polychlorinated biphenyl (PCB) contaminated equipment, gas pipeline and cast iron gas mains.The long-lived assets associated with the AROs are gas storage property, distribution property and other property.As of December 31, 2010, UIL Holdings’ ARO was $0.2 million. - 10 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Earnings per Share The following table presents a reconciliation of the basic and diluted earnings per share calculations for the three month periods ended March 31, 2011 and 2010: (In Thousands, except per share amounts) Numerator: Net income attributable to UIL Holdings $ $ Less:Net income allocated to unvested units 65 Net income attributable to common shareholders $ $ Denominator: Basic average number of shares outstanding Effect of dilutive securities Diluted average number of shares outstanding Earnings per share: Basic $ $ Diluted $ $ Options to purchase 97,669 and 98,413 shares of common stock were outstanding during the three month periods ended March 31, 2011 and 2010, respectively, but were not included in the computation of diluted earnings per share because the options’ exercise prices were greater than the average market price of the common shares during such period. Stock-Based Compensation Pursuant to the UIL Holdings 2008 Stock and Incentive Compensation Plan (2008 Stock Plan), a target amount of 111,230 performance shares was granted to certain members of management in February 2011; the average of the high and low market price on the date of grant was $30.69 per share.Such shares vest at the end of three years. Also in February 2011, UIL Holdings granted a total of 2,566 shares of restricted stock to its President and Chief Executive Officer under the 2008 Stock Plan and in accordance with his employment agreement; the average of the high and low market price on the date of grant was $30.69 per share.Such shares vest 20% annually for a five year period. In April 2011, UIL Holdings granted a total of 9,011 shares of restricted stock to non-employee directors under the 2008 Stock Plan as compensation for service from January 2011 to May 2011; the average of the high and low market price on the date of grant was $30.77 per share.Such shares vest in May 2011. Total stock-based compensation expense for the three month periods ended March 31, 2011 and 2010 was $1.9 million and $1.3 million, respectively. Variable Interest Entities UIL Holdings has identified Connecticut Yankee Atomic Power Company (Connecticut Yankee) and GenConn as variable interest entities (VIEs), which were not subject to consolidation as UIL Holdings is not the primary beneficiary because it does not have a controlling financial interest, as defined in ASC 810 “Consolidation,” in either VIE.For further discussion of GenConn, see Note (C) “Regulatory Proceedings – Electric Distribution and Transmission – Equity Investment in Peaking Generation.”For further discussion of Connecticut Yankee, see Note (J) “Commitments and Contingencies.” - 11 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Income Taxes Effective January 1, 2011, UIL Holdings changed its method of accounting for income taxes for interim reporting periods from the discrete-period approach to the estimated annual effective tax rate approach as defined in ASC 740 “Income Taxes.”.The change conforms the methodology for determining income taxes for interim periods for UIL Holdings and all of its subsidiaries.The change in accounting will be reflected in the interim financial statements through retrospective application and does not impact annual reporting. (B)CAPITALIZATION Common Stock UIL Holdings had 50,521,268 shares of its common stock, no par value, outstanding at March 31, 2011. Long-Term Debt In February 2011, UIL Holdings repaid, upon maturity, the outstanding balance of its 7.23% Series A Senior Notes totaling $4.3 million and its 7.38% Series B Senior Notes totaling $45 million. As of March31,2011, borrowings under the existing credit facility (EBL) used by UI to fund its commitments as 50% owner of GenConn were $62.3 million.The remaining balance under the EBL must be repaid upon the earlier of its maturity date or the attainment of commercial operation for GenConn Middletown.The original maturity date of the loan was April 19, 2011, but was extended to July 31, 2011. (C)REGULATORY PROCEEDINGS Electric Distribution and Transmission Rates In rulings throughout 2009, the DPUC issued its final decision regarding UI’s application requesting an increase in distribution rates (the 2009 Decisions), the results of which provided for an allowed distribution return on equity of 8.75%, a decrease from the previously approved 9.75%, and a capital structure of 50% equity and 50% debt, compared to the previously approved 48% equity and 52% debt capital structure.The 2009 Decisions continued the prior earnings sharing mechanism structure, applying to the new 8.75% allowed return, whereby 50% of any earnings over the allowed twelve month level is returned to customers and 50% is retained by UI.Additionally, the 2009 Decisions provided for a two year pilot program for full decoupling of distribution revenues from sales. On April 1, 2010, UI filed its ratemaking proposal and underlying decoupling analysis for the 2009 rate year ended February 3, 2010.On September 1, 2010, the DPUC issued its final decision in this matter approving a decoupling charge totaling approximately $1.6 million to be recovered from ratepayers over a twelve month period commencing in October 2010.In addition to the decoupling charge, the DPUC also approved a pension and earnings sharing over-recovery credit totaling approximately $3.6 million to be refunded to ratepayers over the same twelve month period commencing in October 2010.The DPUC also approved the continuance of the decoupling pilot program beyond the 2010 rate year and until such time that a final decision is reached regarding whether to continue, modify or terminate the decoupling mechanism.UI expects such determination to be made in connection with UI’s 2010 rate year decoupling results, which were filed with the DPUC on April 4, 2011. In December 2010, UI received a letter ruling approving rates effective January 1, 2011 incorporating the above mentioned distribution rate changes along with previously approved changes to the Generation Services Charges (GSC), Non-Bypassable Federally Mandated Congestion Charges, transmission and systems benefits charges.Additionally, last resort service GSC rates have been approved for the period through June 30, 2011. - 12 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Power Supply Arrangements UI has wholesale power supply agreements in place for the supply of all of its standard service customers for all of 2011, 60% for 2012 and 10% for 2013.Supplier of last resort service is procured on a quarterly basis.UI determined that its contracts for standard service and supplier of last resort service are derivatives under ASC815 “Derivatives and Hedging” and also qualify for the “normal purchase, normal sale” exception under ASC 815.As such, UI regularly assesses the accounting treatment for its power supply contracts.These wholesale power supply agreements contain default provisions that include required performance assurance, including certain collateral obligations, in the event that UI’s credit rating on senior debt was to fall below investment grade.In October 2010, Moody’s Investor Services released its updated credit opinion for UI and maintained its Baa2 rating with a stable outlook.In October 2010, Standard & Poor’s released its updated credit opinion for UI, maintaining its BBB rating with a stable outlook.If UI’s credit rating were to decline one rating and UI were to be placed on negative credit watch, monthly amounts due and payable to the power suppliers would be accelerated to semi-monthly payments.UI’s credit rating would have to decline two ratings to fall below investment grade at either rating service.If this were to occur, UI would have to deliver collateral security in an amount equal to the receivables due to the sellers for the thirty day period immediately preceding the default notice.If such a situation had been in effect as of March 31, 2011, UI would have had to post approximately $13.6 million in collateral. New England East-West Solution Pursuant to an agreement with CL&P (the Agreement), UIhas the right to invest in, and own transmission assets associated with the Connecticut portion of CL&P’s New England East West Solution (NEEWS) projects to improve regional energy reliability.NEEWS consists of four inter-related transmission projects being developed by subsidiaries of Northeast Utilities (NU), the parent company of CL&P, in collaboration with National Grid USA.Three of the projects have portions sited in Connecticut:(1) the Greater Springfield Reliability Project, (2) the Interstate Reliability Project and (3) the Central Connecticut Reliability Project.Recently NU informed UI that it will be revising its cost estimate for the Connecticut portion of these projects.Previously NU had projected that the cost of the Connecticut portion of these projects would be approximately $828 million.UI will update its projected investment once the revised estimate is provided by NU. Under the terms of the Agreement, UI has the option to make quarterly deposits to CL&P in exchange for ownership of specific transmission assets as they are placed in service.UI has the right to invest up to the greater of $60 million or an amount equal to 8.4% of CL&P’s costs for the Connecticut portions of the NEEWS projects.Based upon NU's previously projected costs, UI had expected this amount to approximate $69 million.As assets are placed in service, CL&P will transfer title to certain transmission assets to UI in proportion to its investments, but CL&P will continue to maintain these portions of the transmission system pursuant to an operating and maintenance agreement with UI.Also, under the terms of the Agreement, there are certain circumstances under which CL&P can terminate the Agreement, but such termination would not affect assets previously transferred to UI. Through March 31, 2011, UI has made deposits totaling $7.2 million in NEEWS and expects to make the remaining investments over a period of three to five years, depending on the timing and amount of CL&P’s capital expenditures and the projects’ in service dates. Equity Investment in Peaking Generation UI is a 50-50 joint venturer with NRG in GCE Holding LLC, whose wholly owned subsidiary, GenConn, was chosen by the DPUC to build and operate two new peaking generation plants to help address Connecticut’s need for power generation during the heaviest load periods.The two new peaking generation projects are located at NRG’s existing Connecticut plant locations in Devon and Middletown.The DPUC has approved 2011 revenue requirements for the GenConn Devon facility of $36.8 million for the period of January 1, 2011 through December 31, 2011 and for the GenConn Middletown facility of $22.6 million for the period of June 1, 2011 through December 31, 2011.UI’s income from its equity investment in GenConn was $2.1 million and zero for the three month periods ended March 31, 2011 and 2010, respectively. - 13 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Gas Distribution Rates SCG In 2008, the DPUC, as required by Connecticut statute, initiated an investigation after SCG reported earning more than one percentage point over its authorized ROE for the previous twelve month period in each of six consecutive months.In October 2008, the DPUC issued a decision ordering an interim rate decrease for SCG of approximately $15.1million, or 3.4%, effective October 24, 2008, compared to the rates previously set in the SCG 2005 rate case, and ordered SCG to file a rate case.In January 2009, SCG filed an application for a rate increase of $50.1 million, or approximately 15.2%.The DPUC’s August 2009 decision in the SCG rate proceeding ordered a 3.2% rate decrease, or approximately $12.5 million, compared to the rates set in the 2005 rate case, and reduced SCG’s authorized ROE to 9.26%.SCG appealed the DPUC order to the Connecticut superior court. Pursuant to Connecticut statute, SCG is entitled to collect through a surcharge the differential between the interim rate decrease and the rates finally set after full review.The 2009 DPUC decision ordered rates that were higher on a dollar per one hundred cubic feet (Ccf) basis compared to the rates established in the interim rate decrease decision.The difference between these higher per unit rates provided for SCG to collect a surcharge from customers.The rates established in the 2009 decision, and certain other orders, have been stayed by stipulation pending the resolution of the appeal.The stipulation stayed SCG’s collection of the surcharge and provides for the continuation of the interim rate decrease amount pending resolution of the appeal.SCG has been accruing the revenues associated with the surcharge for purposes of calculating its earnings.SCG has not appealed the 2009 case’s elimination of SCG’s weather normalization provision; however, this provision has remained in effect pending resolution of the appeal.In April 2010, the Connecticut superior court ruled against SCG’s appeal.SCG appealed the superior court’s dismissal, and that appeal is now pending at the Connecticut supreme court.The stay remains in effect. In December 2010, the DPUC denied a petition from the Office of Consumer Counsel (the OCC), finding that SCG had not earned more than one percentage point over its authorized ROE for the previous twelve month period in each of six consecutive months, but opened a docket to determine whether SCG is charging rates that may be more than just, reasonable and adequate and whether its rates need to be decreased on an interim basis. On March 24, 2011, SCG, CNG and the OCC filed a motion with the DPUC to reopen the SCG and CNG rate cases for the purposes of reviewing and approving a settlement agreement.On April 13, 2011, the DPUC reopened the rate cases.If approved, the settlement would, among other things, resolve all pending issues related to the rate case appeals and terminated the SCG potential overearnings investigation. The DPUC is scheduled to issue a final decision in August 2011. CNG In 2008, the DPUC, as required by Connecticut statute, initiated an investigation after CNG reported earning more than one percentage point over its authorized ROE for the previous twelve month period in each of six consecutive months.In August 2008, the DPUC issued a decision ordering an interim rate decrease for CNG of approximately $15.5million, or 3.28%, effective August 6, 2008, compared to the rates previously set in the CNG 2006 rate case, and ordered CNG to file a rate case.In January 2009, CNG filed for a rate increase of $16.4 million or approximately 4.4%.The DPUC’s July 2009 decision in the CNG rate proceeding ordered a 4.2% rate decrease, or approximately $16.2 million, compared to the rates set in the 2006 rate case, and reduced CNG’s authorized ROE to 9.31%.CNG appealed the DPUC order to the Connecticut superior court. Pursuant to Connecticut statute, CNG is entitled to collect through a surcharge the differential between the interim rate decrease and the rates finally set after full review.The 2009 DPUC decision ordered rates that were higher on a dollar per Ccf basis compared to the rates established in the interim rate decrease decision.The difference between these higher per unit rates provided for CNG to collect a surcharge from customers.The rates established in the 2009 decision, and certain other orders, have been stayed by stipulation pending the resolution of the appeal.The stipulation stayed CNG’s collection of the surcharge and provides for the continuation of the interim rate decrease amount pending resolution of the appeal. CNG has been accruing the revenues associated with - 14 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) the surcharge for purposes of calculating its earnings.In April 2010, the Connecticut superior court ruled against CNG’s appeal.CNG appealed from the superior court’s dismissal, and that appeal is now pending at the Connecticut supreme court.The stay remains in effect. On March 24, 2011, SCG, CNG and the OCC filed a motion with the DPUC to reopen the SCG and CNG rate cases for the purposes of reviewing and approving a settlement agreement.On April 13, 2011, the DPUC reopened the rate cases.If approved, the settlement would, among other things, resolve all pending issues related to the rate case appeals. The DPUC is scheduled to issue a final decision in August 2011. Berkshire Berkshire’s rates are established by the Massachusetts Department of Public Utilities (DPU).Berkshire is currently operating under a 10-year rate plan approved by the DPU and which expires on January 31, 2012, pursuant to which Berkshire’s rates can be adjusted annually.The ROE approved in Berkshire’s rate plan is 10.5%. Gas Supply Arrangements On November 30, 2010, the Tennessee Gas Pipeline Company (Tennessee), a pipeline on which the Gas Companies hold firm transportation contracts, filed a FERC rate case proposing significant rate increases across their entire system which runs from south Texas through New England.On December 29, 2010, the FERC issued an order setting the Tennessee rate proceeding for hearing and suspended the proposed rate increase until June 1, 2011, at which time Tennessee has the right to place the rates into effect, subject to refund.The proposed increase would nearly double the fixed cost of reserving pipeline capacity but provide lower variable costs, resulting in a significant net cost increase.The Gas Companies will continue to oppose Tennessee’s proposal and address issues raised by actively participating in the Tennessee FERC proceedings in conjunction with other gas companies and interveners in the Northeastern United States. (D)SHORT-TERM CREDIT ARRANGEMENTS As of March 31, 2011, there was $24.0 million outstanding under the revolving credit agreement, dated as of November17, 2010, entered into by and among UIL Holdings, UI, CNG, SCG and Berkshire, together with a group of banks named therein (the Credit Facility).Under the Credit Facility, UIL Holdings has a standby letter of credit outstanding in the amount of $0.8 million which expires on January31,2012, but can be extended under a provision that automatically extends the letter of credit for one year periods from the expiration date (or any future expiration date), unless the issuer bank elects not to extend.In addition, UI has a standby letter of credit outstanding in the amount of $0.4 million which expires on December 31, 2011.Available credit under the Credit Facility at March 31, 2011 totaled $374.8 million for UIL Holdings and its subsidiaries in the aggregate.UIL Holdings records borrowings under the Credit Facility as short-term debt, but the Credit Facility provides for longer term commitments from banks allowing UIL Holdings to borrow and reborrow funds, at its option, until its expiration on November 17, 2014, thus affording UIL Holdings flexibility in managing its working capital requirements. As of March 31, 2011, UIL Holdings had no short-term borrowings outstanding under its money market loan arrangement with JPMorgan Chase Bank. - 15 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (E) INCOME TAXES Three Months Ended March 31, Income tax expense (benefit) consists of: Current Federal $ $ State Total current Deferred Federal ) State ) Total deferred ) Investment tax credits ) ) Total income tax expense $ $ The combined statutory federal and state income tax rate for UIL Holdings during the three month periods ended March31, 2011 and 2010 was 40.4%. Differences in the treatment of certain transactions for book and tax purposes occur which cause the rate of UIL Holdings’ reported income tax expense to differ from the statutory tax rate described above.The effective book income tax rate for the three month period ended March 31, 2011 was 37.3% as compared to 39.2% for the three month period ended March 31, 2010.The decrease in the 2011 effective book income tax rates was due primarily to flow-through book/tax differences associated with the Gas Companies in the three month period ended March 31, 2011 which are not reflected in the three month period ended March 31, 2010. - 16 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (F)SUPPLEMENTARY INFORMATION Three Months Ended March 31, (In Thousands) Operating Revenues Electric Distribution and Transmission: Retail $ $ Wholesale 78 - Other operating revenue Total Electric Distribution and Transmission Revenue Gas Distribution: Retail N/A Wholesale N/A Other operating revenue N/A Total Gas Distribution Revenue N/A Non-utility revenues: Other 3 4 Total Operating Revenues $ $ Depreciation and Amortization Property, plant and equipment depreciation $ $ Amortization of nuclear plant regulatory assets Amortization of intangibles 12 10 Amortization of other regulatory assets Total Amortization Total Depreciation and Amortization $ $ Taxes - Other than Income Taxes Operating: Connecticut gross earnings $ $ Local real estate and personal property Payroll taxes Other ) - Total Taxes - Other than Income Taxes $ $ Other Income and (Deductions), net Interest income $ $ Allowance for funds used during construction - equity Allowance for funds used during construction - debt Conservation & Load Management incentive Energy generation and load curtailment incentives 20 19 ISO load response, net Miscellaneous other income and (deductions) - net ) Total Other Income and (Deductions), net $ $ Other Interest, net Notes Payable $
